      Case 2:14-cr-20130-JAR-JPO Document 315 Filed 03/02/21 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

 UNITED STATES OF AMERICA,

               Plaintiff,

               v.                                         Case No. 14-20130-03-JAR

 CORNELL JONES,

               Defendant.



                                 MEMORANDUM AND ORDER

       This matter comes before the Court on Defendant Cornell Jones’s pro se Motion for

Reduction or Modification of Sentence Pursuant to 18 U.S.C. § 3582(c)(2) and Amendment 782

to the United States Sentencing Guidelines (“U.S.S.G.”) (Doc. 310). The Court has reviewed

Defendant’s motion and the underlying proceedings and, as explained below, denies Defendant’s

request.

       Amendment 782 became effective on November 1, 2014, and generally reduces the base

offense levels in the Drug Quantity Table in U.S.S.G. § 2D1.1 by two levels. On June 26, 2015,

Defendant entered a plea of guilty to one count of possession with intent to distribute 100 grams

or more of PCP in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A)(iv), and one count of

conspiracy to possess with intent to distribute 5 kilograms or more of cocaine.1 Defendant was

held accountable for 1747.6 kilograms of marijuana equivalent, resulting in a base offense level

of 30 under U.S.S.G. § 2D1.1(c)(5), pursuant to the 2014 United States Sentencing Commission

Guidelines Manual, which incorporated Guideline amendments effective November 1, 2014 and




       1
           Docs. 89, 90.




                                                1
      Case 2:14-cr-20130-JAR-JPO Document 315 Filed 03/02/21 Page 2 of 2




earlier. 2 Based on Defendant’s criminal history category III, the resulting Guidelines range was

120 to 135 months.3 On September 9, 2015, the Court sentenced Defendant to 135 months=

imprisonment.4 The manual in effect at the time Defendant was sentenced in 2015 also results in

a base offense level of 30.5 Thus, Defendant has already received the benefit of Amendment 782

and there is no harm under U.S.S.G. § 1B1.11. Defendant’s motion is denied.

       IT IS THEREFORE ORDERED BY THE COURT that Defendant Cornell Jones’s

Motion for Reduction or Modification of Sentence under 18 U.S.C. § 3582(c)(2) and

Amendment 782 to the United States Sentencing Guidelines (Doc. 310) is DENIED.

       IT IS SO ORDERED.

       Dated: March 2, 2021
                                                            S/ Julie A. Robinson
                                                            JULIE A. ROBINSON
                                                            CHIEF UNITED STATES DISTRICT JUDGE


.




       2
           See Presentence Investigation Report, Doc. 102 ¶¶ 27–29.
       3
           Id. ¶ 88.
       4
           Doc. 105.
       5
           United States Sentencing Commission Guidelines Manual, § 2D1.1(c)(5) (2015).




                                                        2
